United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 4, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20396
                          Summary Calendar



ALFRED BRUCE CROSS,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:00-CV-4438
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alfred Bruce Cross, Texas prisoner # 781787, appeals the

denial of his 28 U.S.C. § 2254 petition challenging his bribery

conviction.    The issue on which a certificate of appealability

was granted is “whether Cross’s trial was rendered fundamentally

unfair by the trial court’s exclusion as inadmissible hearsay of

Cross’s proffered testimony concerning his conversations with

Deputy Odem.”    See Cross v. Dretke, No. 04-20396 (5th Cir. Sept.

8, 2004) (unpublished).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20396
                                 -2-

     We hold that the state court’s determination that, even if

error, the evidentiary ruling was harmless was neither contrary

to clearly established federal law as determined by the Supreme

Court nor based on an unreasonable determination of the facts in

light of the evidence presented in the state-court proceedings.

28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 411-12

(2000).   Cross introduced evidence that he was induced to commit

the offense, but, finding his testimony not credible, the jury

rejected the entrapment defense.   The record does not support a

determination that Cross’s proffered testimony, largely

cumulative of his trial testimony, would have had “substantial

and injurious effect or influence in determining the jury’s

verdict” and was therefore harmless.   See Brecht v. Abrahamson,

507 U.S. 619, 631 (1993).

     AFFIRMED.